Exhibit 10.23
AMENDMENT NO. 1 TO SYNDICATED
NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT
          This AMENDMENT NO. 1 TO SYNDICATED NEW AND USED VEHICLE FLOORPLAN
CREDIT AGREEMENT (this “Amendment”) dated as of February 25, 2010 is made by and
among SONIC AUTOMOTIVE, INC., a Delaware corporation (the “Company”), CERTAIN
SUBSIDIARIES OF THE COMPANY party to the Credit Agreement (as defined below)
pursuant to Section 2.19 of the Credit Agreement (each a “New Vehicle Borrower”
and together with the Company, the “Borrowers” and each individually a
“Borrower”), BANK OF AMERICA, N.A., a national banking association organized and
existing under the laws of the United States (“Bank of America”), in its
capacity as administrative agent for the Lenders (as defined in the Credit
Agreement referred to below) (in such capacity, the “Administrative Agent”), and
as New Vehicle Swing Line Lender and Used Vehicle Swing Line Lender, those
existing Lenders under such Credit Agreement party hereto, and each of the
Guarantors (as defined in the Credit Agreement) signatory hereto.
W I T N E S S E T H:
          WHEREAS, the Company, Bank of America, as Administrative Agent, New
Vehicle Swing Line Lender and Used Vehicle Swing Line Lender, Bank of America,
as Revolving Administrative Agent (in the capacity of collateral agent) and the
Lenders have entered into that certain Syndicated New and Used Vehicle Floorplan
Credit Agreement dated as of January 15, 2010 (as hereby amended and as from
time to time further amended, modified, supplemented, restated, or amended and
restated, the “Credit Agreement”; capitalized terms used in this Amendment and
not otherwise defined herein shall have the respective meanings given thereto in
the Credit Agreement), pursuant to which the Lenders (a) have made available to
the Company the Used Vehicle Floorplan Facility, including a used vehicle
floorplan swing line facility, and (b) have made available to the Borrowers the
New Vehicle Floorplan Facility, including a new vehicle floorplan swing line
facility; and
          WHEREAS, the Company has entered into the Company Guaranty pursuant to
which it has guaranteed the payment and performance of the obligations of the
New Vehicle Borrowers under the Credit Agreement and the other Loan Documents;
and
          WHEREAS, each of the Subsidiary Guarantors has entered into a
Subsidiary Guaranty pursuant to which it has guaranteed the payment and
performance of (a) the obligations of the Company and other Loan Parties under
the Credit Agreement and the other Loan Documents and (b) certain other
Obligations; and
          WHEREAS, the Company and the respective Loan Parties that are parties
thereto have entered into the Security Agreement and other Security Instruments,
securing the Obligations under the Credit Agreement and other Loan Documents and
certain other Obligations; and
          WHEREAS, the Company has advised the Administrative Agent and the
Lenders that it desires to amend certain provisions of the Credit Agreement to,
among other things, (i) clarify the delivery requirements for certain financing
statements, certificates and other information, (ii) clarify certain provisions
relating to Indebtedness permitted by Section 7.03, (iii) clarify the

 



--------------------------------------------------------------------------------



 



calculation of the Consolidated Total Debt to EBITDA Ratio set forth in
Exhibit G (the Compliance Certificate) and (iv) make certain typographical
corrections, in each case as more particularly set forth below, and the
Administrative Agent and the Lenders signatory hereto are willing to effect such
amendments on the terms and conditions contained in this Amendment;
          NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
          1.      Amendments to Credit Agreement. Subject to the terms and
conditions set forth herein, the Credit Agreement is hereby amended as follows:
          (a)     The definition of “Permitted Indenture Refinancing
Indebtedness” is amended by deleting the phrase “provided, that (i) the amount
of such Indebtedness is not increased at the time of such refinancing,
replacement, refunding, renewal or extension” and inserting the following phrase
in lieu thereof:
          “provided, that (i) the amount of such Indebtedness is not increased
at the time of such refinancing, replacement, refunding, renewal or extension
(other than for the reasonable fees, premiums or transaction costs incurred in
connection with any such refinancing, replacement, refunding, renewal or
extension),”.
          (b)      Section 6.01 of the Credit Agreement is amended, so that, as
amended, such section shall read as follows:
          “6.01 Financial Statements. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:
          (a)     as soon as available, but in any event within ninety (90) days
after the end of each fiscal year of the Company (or if earlier, fifteen
(15) days after the date required to be filed with the SEC (without giving
effect to any extension permitted by the SEC)):
                   (i)      an audited consolidated balance sheet of the Company
and its Subsidiaries as at the end of such fiscal year, setting forth in
comparative form the figures for the previous fiscal year, in reasonable detail
and prepared in accordance with GAAP;
                   (ii)      a consolidating balance sheet of the Company and
its Subsidiaries as at the end of such fiscal year, with subtotals for (x) each
Subsidiary, (y) all New Vehicle Borrowers (excluding the results of any Dual
Subsidiaries), and (z) Silo Subsidiaries and Dual Subsidiaries grouped by each
Silo Lender (including for such consolidating balance sheet, a separate line
item for used vehicle inventory for such Subsidiary groups, or in the case of
New Vehicle Borrowers (other than Dual Subsidiaries) Eligible Used Vehicle
Inventory of such New Vehicle Borrowers), in each case prior to intercompany
eliminations (and, upon request of the Administrative Agent, setting forth in
comparative form the figures for the previous fiscal year), all in reasonable
detail and prepared in accordance with GAAP;

2



--------------------------------------------------------------------------------



 



                   (iii)      the related audited consolidated statement of
income or operations for such fiscal year setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP;
                    (iv)     the related consolidating statements of income or
operations for such fiscal year with subtotals for (x) each Subsidiary, (y) all
New Vehicle Borrowers (excluding the results of any Dual Subsidiaries), and
(z) Silo Subsidiaries and Dual Subsidiaries grouped by each Silo Lender, in each
case prior to intercompany eliminations (and, upon request of the Administrative
Agent, setting forth in comparative form the figures for the previous fiscal
year), all in reasonable detail and prepared in accordance with GAAP; and
                    (v)     the related audited consolidated statements of
stockholders’ equity and cash flows for such fiscal year setting forth in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP;
such consolidated financial statements to be audited and accompanied by (i) a
report and opinion of a Registered Public Accounting Firm of nationally
recognized standing reasonably acceptable to the Required Lenders as to whether
such financial statements are free of material misstatement, which report and
opinion shall be prepared in accordance with audit standards of the Public
Company Accounting Oversight Board and applicable Securities Laws and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit or with respect to the
absence of material misstatement; and (ii) (A) management’s assessment of the
effectiveness of the Company’s internal controls over financial reporting as of
the end of such fiscal year of the Company as required in accordance with
Item 308 of SEC Regulation S-K expressing a conclusion which contains no
statement that there is a material weakness in such internal controls, except
for such material weaknesses as to which the Required Lenders do not object, and
(B) an attestation report of such Registered Public Accounting Firm on
management’s assessment of, and the opinion of the Registered Public Accounting
Firm independently assessing the effectiveness of, the Company’s internal
controls over financial reporting in accordance with Item 308 of SEC
Regulation S-K, PCAOB Auditing Standard No. 2 and Section 404 of Sarbanes-Oxley
and expressing a conclusion which contains no statement that there is a material
weakness in such internal controls, except for such material weakness as to
which the Required Lenders do not object, and such consolidating statements to
be certified by a Responsible Officer of the Company to the effect that such
statements are fairly stated in all material respects when considered in
relation to the consolidated financial statements of the Company and its
Subsidiaries;
          (b)     (i) as soon as available, but in any event within forty-five
(45) days after the end of each of the first three fiscal quarters of each
fiscal year of the Company (or if earlier, five days after the date required to
be filed with the SEC (without giving effect to any extension permitted by the
SEC)):
                              (A)     an unaudited consolidated balance sheet of
the Company and its Subsidiaries as at the end of such fiscal quarter, setting
forth in comparative form

3



--------------------------------------------------------------------------------



 



the figures for the corresponding fiscal quarter of the previous fiscal year, in
reasonable detail and prepared in accordance with GAAP;
                              (B)     a consolidating balance sheet of the
Company and its Subsidiaries as at the end of such fiscal quarter, with
subtotals for (x) each Subsidiary, (y) all New Vehicle Borrowers (excluding the
results of any Dual Subsidiaries), and (z) Silo Subsidiaries and Dual
Subsidiaries grouped by each Silo Lender (including for such consolidating
balance sheet, a separate line item for used vehicle inventory for such
Subsidiary groups, or in the case of New Vehicle Borrowers (other than Dual
Subsidiaries) Eligible Used Vehicle Inventory of such New Vehicle Borrowers), in
each case prior to intercompany eliminations (and, upon the request of the
Administrative Agent, setting forth in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year), all in reasonable
detail and prepared in accordance with GAAP;
                              (C)     the related unaudited consolidated
statement of income or operations for such fiscal quarter (and the portion of
the Company’s fiscal year then ended) setting forth in each case in comparative
form the figures for the corresponding fiscal quarter (and portion) of the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP;
                              (D)     the related consolidating statements of
income or operations for such fiscal quarter (and the portion of the Company’s
fiscal year then ended) with subtotals for (x) each Subsidiary, (y) all New
Vehicle Borrowers (excluding the results of any Dual Subsidiaries), and (z) Silo
Subsidiaries and Dual Subsidiaries grouped by each Silo Lender, in each case
prior to intercompany eliminations (and, upon the request of the Administrative
Agent, setting forth in comparative form the figures for the corresponding
fiscal quarter (and portion) of the previous fiscal year), all in reasonable
detail and prepared in accordance with GAAP; and
                              (E)     the related unaudited consolidated
statements of stockholders’ equity and cash flows for such fiscal quarter (and
the portion of the Company’s fiscal year then ended) setting forth in
comparative form the figures for the corresponding fiscal quarter (and portion)
of the previous fiscal year, all in reasonable detail and prepared in accordance
with GAAP;
such consolidated and consolidating financial statements described in this
Section 6.01(b)(i) to be unaudited and certified by a Responsible Officer of the
Company as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Company and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes;
                   (ii)      as soon as available, but in any event within
thirty (30) days after the end of each calendar month (including December, but
excluding the last month of the fiscal quarter periods described in
Section 6.01(b)(i)) of each fiscal year of the Company (or if earlier than such
30th day, five days after the date required to be filed with the SEC (without
giving effect to any extension permitted by the SEC)):

4



--------------------------------------------------------------------------------



 



                              (A)     an unaudited consolidated balance sheet of
the Company and its Subsidiaries as at the end of such calendar month, setting
forth in comparative form the figures for the corresponding calendar month of
the previous fiscal year, in reasonable detail and prepared in accordance with
GAAP;
                              (B)     a consolidating balance sheet of the
Company and its Subsidiaries as at the end of such calendar month, with
subtotals for (x) each Subsidiary, (y) all New Vehicle Borrowers (excluding the
results of any Dual Subsidiaries), and (z) Silo Subsidiaries and Dual
Subsidiaries grouped by each Silo Lender (including for such consolidating
balance sheet, a separate line item for used vehicle inventory for such
Subsidiary groups, or in the case of New Vehicle Borrowers (other than Dual
Subsidiaries) Eligible Used Vehicle Inventory of such New Vehicle Borrowers), in
each case prior to intercompany eliminations (and, upon the request of the
Administrative Agent, setting forth in comparative form the figures for the
corresponding calendar month of the previous fiscal year), all in reasonable
detail and prepared in accordance with GAAP;
                              (C)     the related unaudited consolidated
statement of income or operations for such calendar month (and the portion of
the Company’s fiscal year then ended) setting forth in each case in comparative
form the figures for the corresponding calendar month (and portion) of the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP;
                              (D)     the related consolidating statements of
income or operations for such calendar month (and the portion of the Company’s
fiscal year then ended) with subtotals for (x) each Subsidiary, (y) all New
Vehicle Borrowers (excluding the results of any Dual Subsidiaries), and (z) Silo
Subsidiaries and Dual Subsidiaries grouped by each Silo Lender, in each case
prior to intercompany eliminations (and, upon the request of the Administrative
Agent, setting forth in comparative form the figures for the corresponding
calendar month (and portion) of the previous fiscal year), all in reasonable
detail and prepared in accordance with GAAP; and
                              (E)     the related unaudited consolidated
statements of stockholders’ equity and cash flows for such calendar month (and
the portion of the Company’s fiscal year then ended) setting forth in
comparative form the figures for the corresponding calendar month (and portion)
of the previous fiscal year, all in reasonable detail and prepared in accordance
with GAAP;
such consolidated and consolidating financial statements described in this
Section 6.01(b)(ii) to be unaudited and certified by a Responsible Officer of
the Company as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Company and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.
As to any information contained in materials furnished pursuant to
Section 6.02(g), the Company shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Company

5



--------------------------------------------------------------------------------



 



to furnish the information and materials described in clauses (a) and (b) above
at the times specified therein.”.
          (c)      Section 6.02(a)(i) of the Credit Agreement is hereby amended
by deleting the reference to “Section 6.01(b) (with respect to the last month of
each fiscal quarter)” in the second line thereof and replacing it with a
reference to “Section 6.01(b)(i)”.
          (d)      Section 6.02(a)(ii) of the Credit Agreement is hereby amended
by deleting the reference to “Section 6.01(b) (with respect to each month other
than the last month of a fiscal quarter)” in the first line thereof and
replacing it with a reference to “Section 6.01(b)(ii) (with respect to each
January, February, April, May, July, August, October and November)”.
          (e)      Section 7.03(h) of the Credit Agreement is hereby amended by
deleting the phrase “less the aggregate principal amount of all 2002-4.25%
Indenture Indebtedness that is prepaid as permitted hereunder,” and inserting
the following phrase in lieu thereof:
“plus the reasonable fees, premiums or transaction costs incurred in connection
with any such Permitted Indenture Refinancing Indebtedness, less the aggregate
principal amount of all 2002-4.25% Indenture Indebtedness and the related
Permitted Indenture Refinancing Indebtedness that is prepaid as permitted
hereunder (other than with proceeds from any Permitted Indenture Refinancing
Indebtedness),”.
          (f)      Section 7.03(i) of the Credit Agreement is hereby amended by
deleting the phrase “less the aggregate principal amount of all 2003-8.625%
Indenture Indebtedness that is prepaid as permitted hereunder,” and inserting
the following phrase in lieu thereof:
“plus the reasonable fees, premiums or transaction costs incurred in connection
with any such Permitted Indenture Refinancing Indebtedness, less the aggregate
principal amount of all 2003-8.625% Indenture Indebtedness and the related
Permitted Indenture Refinancing Indebtedness that is prepaid as permitted
hereunder (other than with proceeds from any Permitted Indenture Refinancing
Indebtedness),”.
          (g)      Section 7.03(j) of the Credit Agreement is hereby amended by
deleting the phrase “less the aggregate principal amount of all 2003-8.625%
Indenture Indebtedness that is prepaid as permitted hereunder,” and inserting
the following phrase in lieu thereof:
“plus the reasonable fees, premiums or transaction costs incurred in connection
with any such Permitted Indenture Refinancing Indebtedness, less the aggregate
principal amount of all 2009-5.0% Indenture Indebtedness and the related
Permitted Indenture Refinancing Indebtedness that is prepaid as permitted
hereunder (other than with proceeds from any Permitted Indenture Refinancing
Indebtedness),”.
          (h)      Article IV of Exhibit G of the Credit Agreement is hereby
amended so that, as amended, such Article shall read as follows:

6



--------------------------------------------------------------------------------



 



“IV. Consolidated Total Debt to EBITDA Ratio.

             
A.
  Consolidated Total Outstanding Indebtedness (including any such Indebtedness
that would otherwise be deemed to be equity solely because of the effect of FASB
14-1, which such Indebtedness is in the amount of $____________ as of the
Statement Date):  $
 
 
 
           
B.
  Indebtedness under the New Vehicle Floorplan Facility:  $
 
 
 
           
C.
  Permitted Silo Indebtedness for New Vehicle inventory:  $
 
 
 
           
D.
  Temporary Additional Indebtedness as of Statement Date:  $
 
 
 
           
E.
  Consolidated Total Debt numerator at Statement Date (Line IV.A. – B – C. –
D.):  $
 
 
 
           
F.
  Consolidated EBITDA for Subject Period (Line III.B.3.):  $
 
 
 
           
G.
  Consolidated Total Debt to EBITDA Ratio (Line IV.E. ÷ Line IV.F.):
 
to 1”.   

     2.       Effectiveness; Conditions Precedent. This Amendment and the
amendments to the Credit Agreement herein provided shall become effective upon
satisfaction of the following conditions precedent:
     (a)      the Administrative Agent shall have received:

  (i)  
counterparts of this Amendment, duly executed by the Company, the other Loan
Parties, the Administrative Agent and Lenders which constitute Required Lenders;
    (ii)  
such other documents, instruments, opinions, certifications, undertakings,
further assurances and other matters as the Administrative Agent, the New
Vehicle Swing Line Lender, the Used Vehicle Swing Line Lender, the L/C Issuer or
any Lender shall reasonably request; and

     (b)      all fees and expenses payable to the Administrative Agent and the
Lenders (including the fees and expenses of counsel to the Administrative Agent)
to the extent invoiced on or prior to the date hereof shall have been paid in
full (without prejudice to final settling of accounts for such fees and
expenses).
     3.        Consent of the Guarantors. Each Guarantor hereby consents,
acknowledges and agrees to the amendments set forth herein and hereby confirms
and ratifies in all respects the Guaranty to which such Guarantor is a party
(including without limitation the continuation of such Guarantor’s payment and
performance obligations thereunder upon and after the effectiveness of this
Amendment and the amendments contemplated hereby) and the enforceability of such
Guaranty against such Guarantor in accordance with its terms.

7



--------------------------------------------------------------------------------



 



          4.         Representations and Warranties. In order to induce the
Administrative Agent and the Lenders to enter into this Amendment, the Company
and each other Borrower and Guarantor each represents and warrants to the
Administrative Agent and the Lenders as follows:
          (a)       The representations and warranties made by the Company and
each other Borrower and Guarantor in Article V of the Credit Agreement and in
each of the other Loan Documents to which such Person is a party are true and
correct on and as of the date hereof, except to the extent that such
representations and warranties expressly relate to an earlier date and except
that, the representations and warranties contained in subsections (a) and (b) of
Section 5.05 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Credit Agreement;
          (b)       The Persons appearing as Guarantors on the signature pages
to this Amendment constitute all Persons who are required to be Guarantors
pursuant to the terms of the Credit Agreement and the other Loan Documents,
including without limitation all Persons who became Subsidiaries or were
otherwise required to become Guarantors after the Closing Date, and each of such
Persons has become and remains a party to a Guaranty as a Guarantor;
          (c)       This Amendment has been duly authorized, executed and
delivered by the Borrowers and the Guarantors party hereto and constitutes a
legal, valid and binding obligation of such parties, except as may be limited by
general principles of equity or by the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors’
rights generally; and
          (d)       No Default or Event of Default has occurred and is
continuing.
          5.        Entire Agreement. This Amendment and all the Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter. No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty. Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to the other in
relation to the subject matter hereof or thereof. None of the terms or
conditions of this Amendment may be changed, modified, waived or canceled orally
or otherwise, except in writing and in accordance with Section 10.01 of the
Credit Agreement.
          6.        Full Force and Effect of Loan Documents. Except as hereby
specifically amended, modified or supplemented, the Credit Agreement and all
other Loan Documents are hereby confirmed and ratified in all respects and shall
be and remain in full force and effect according to their respective terms.
          7.        Counterparts. This Amendment may be executed in any number
of counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which shall together constitute one
and the same instrument. Delivery of an executed

8



--------------------------------------------------------------------------------



 



counterpart of a signature page of this Amendment by telecopy or electronic
delivery (including by .pdf) shall be effective as delivery of a manually
executed counterpart of this Amendment.
          8.        Governing Law. This Amendment shall in all respects be
governed by, and construed in accordance with, the laws of the State of North
Carolina applicable to contracts executed and to be performed entirely within
such State, and shall be further subject to the provisions of Section 10.14 of
the Credit Agreement.
          9.        Enforceability. Should any one or more of the provisions of
this Amendment be determined to be illegal or unenforceable as to one or more of
the parties hereto, all other provisions nevertheless shall remain effective and
binding on the parties hereto.
          10.        References. All references in any of the Loan Documents to
the “Credit Agreement” shall mean the Credit Agreement, as amended hereby and as
further amended, supplemented or otherwise modified from time to time.
          11.        Successors and Assigns. This Amendment shall be binding
upon and inure to the benefit of the Company, the Borrowers, the Administrative
Agent, the Revolving Administrative Agent, each of the Guarantors and Lenders,
and their respective successors, legal representatives, and assignees to the
extent such assignees are permitted assignees as provided in Section 10.06 of
the Credit Agreement.
[Signature pages follow.]

9



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this instrument to
be made, executed and delivered by their duly authorized officers as of the day
and year first above written.
COMPANY:

SONIC AUTOMOTIVE, INC., as a Borrower
     and as a Guarantor


By:     /s/ DAVID P. COSPER
 
Name:      David P. Cosper
 
Title:         Vice Chairman and Chief Financial Officer
 
NEW VEHICLE BORROWERS
AND SUBSIDIARY GUARANTORS:
FAA CONCORD H, INC.
FAA LAS VEGAS H, INC.
FAA POWAY H, INC.
FAA SANTA MONICA V, INC.
FAA SERRAMONTE H, INC.
FAA SERRAMONTE, INC.
FAA STEVENS CREEK, INC.
FRANCISCAN MOTORS, INC.
KRAMER MOTORS INCORPORATED
SAI COLUMBUS MOTORS, LLC
SAI COLUMBUS VWK, LLC
SAI FORT MYERS H, LLC
SAI FORT MYERS VW, LLC
SAI IRONDALE IMPORTS, LLC
SAI MONTGOMERY CH, LLC
SAI NASHVILLE H, LLC
SAI NASHVILLE MOTORS, LLC
SAI OKLAHOMA CITY H, LLC
SAI TULSA N, LLC
SANTA CLARA IMPORTED CARS, INC.
SONIC – 2185 CHAPMAN RD., CHATTANOOGA,
    LLC
SONIC – HARBOR CITY H, INC.
SONIC – SHOTTENKIRK, INC.
SONIC AUTOMOTIVE – 9103 E. INDEPENDENCE,
    NC, LLC


By:     /s/ DAVID P. COSPER
 
Name:      David P. Cosper
 
Title:        Vice President and Treasurer
 
AMENDMENT NO. 1 TO SYNDICATED NEW AND USED
VEHICLE FLOORPLAN CREDIT AGREEMENT
Signature Page





--------------------------------------------------------------------------------



 



SONIC AUTOMOTIVE 5260 PEACHTREE     
    INDUSTRIAL BLVD., LLC
SONIC FREMONT, INC.
SONIC TYSONS CORNER H, INC.
SONIC TYSONS CORNER INFINITI, INC.
SONIC-BUENA PARK H, INC.
SONIC-CALABASAS A, INC.
SONIC-CAPITOL IMPORTS, INC.
SONIC-VOLVO LV, LLC
WINDWARD, INC.

By:     /s/ DAVID P. COSPER
 
Name:      David P. Cosper
 
Title:         Vice President and Treasurer
 

PHILPOTT MOTORS, LTD.
SONIC – HOUSTON V, L.P.
SONIC – LUTE RILEY, L.P.
SONIC ADVANTAGE PA, L.P.
SONIC HOUSTON JLR, LP
SONIC HOUSTON LR, L.P.
SONIC MOMENTUM JVP, L.P.
SONIC MOMENTUM VWA, L.P.
SONIC – CLEAR LAKE VOLKSWAGEN, L.P.
SONIC – JERSEY VILLAGE VOLKSWAGEN, L.P.
By:   SONIC OF TEXAS, INC., as Sole General Partner

By:     /s/ DAVID P. COSPER
 
Name:     David P. Cosper
 
Title:       Vice President and Treasurer
 
AMENDMENT NO. 1 TO SYNDICATED NEW AND USED
VEHICLE FLOORPLAN CREDIT AGREEMENT
Signature Page





--------------------------------------------------------------------------------



 



BANK OF AMERICA, N.A., as Administrative Agent and as Revolving Administrative
Agent (in its capacity as collateral agent for the Secured Parties under the
Loan Documents)

By:     /s/ ANNE M. ZESCHKE
 
Name:  Anne M. Zeschke
 
Title: Vice President
 
AMENDMENT NO. 1 TO SYNDICATED NEW AND USED
VEHICLE FLOORPLAN CREDIT AGREEMENT
Signature Page

 



--------------------------------------------------------------------------------



 



LENDERS:

BANK OF AMERICA, N.A., as a Lender, New Vehicle Swing Line Lender and Used
Vehicle Swing Line Lender

By:     /s/ M. PATRICIA KAY
 
Name:  M. Patricia Kay 
 
Title: Senior Vice President 
 
AMENDMENT NO. 1 TO SYNDICATED NEW AND USED
VEHICLE FLOORPLAN CREDIT AGREEMENT
Signature Page

 



--------------------------------------------------------------------------------



 



JPMORGAN CHASE BANK, N.A., as a Lender

By:     /s/ JEFFREY G. CALDER
 
Name:  Jeffrey G. Calder 
 
Title: Vice President 
 
AMENDMENT NO. 1 TO SYNDICATED NEW AND USED
VEHICLE FLOORPLAN CREDIT AGREEMENT
Signature Page

 



--------------------------------------------------------------------------------



 



WACHOVIA BANK, NATIONAL ASSOCIATION, as a Lender

By:     /s/ MICHAEL R. BURKITT
 
Name:  Michael R. Burkitt 
 
Title: Senior Vice President 
 
AMENDMENT NO. 1 TO SYNDICATED NEW AND USED
VEHICLE FLOORPLAN CREDIT AGREEMENT
Signature Page

 



--------------------------------------------------------------------------------



 



COMERICA BANK, as a Lender

By:     /s/ DAVID M. GARBARZ
 
Name:  David M. Garbarz 
 
Title: SVP 
 
AMENDMENT NO. 1 TO SYNDICATED NEW AND USED
VEHICLE FLOORPLAN CREDIT AGREEMENT
Signature Page

 